STATE OF LOUISIANA


                            COURT OF APPEAL


                             FIRST CIRCUIT


                             2021 CA 1221



            IN THE MATTER OF THE SUCCESSION OF
                   JULIUS CHARLES BLAHUT



                                   Judgment Rendered:           APR 0 8 2022




          On Appeal from the Twenty -First Judicial District Court
                     In and for the Parish of Livingston
                              State of Louisiana
                              Docket No. 17492


             Honorable Brenda Bedsole Ricks, Judge Presiding




A.   Shelby Easterly, III                   Counsel for Plaintiff/Appellee
Denham Springs, LA                          Margurite Stewart



James A. Harry                              Counsel for Intervenor/ Appellant
Springfield, LA                             Joseph Timberlake




       BEFORE:     McCLENDON, WELCH, AND THERIOT, JJ.
McClendon, J.


        In this matter, the intervenor appeals the denial of his motion for summary
judgment.     Finding that we lack jurisdiction, we dismiss the appeal.

                       FACTS AND PROCEDURAL BACKGROUND


        Julius Charles Blahut, a lifelong resident of Livingston Parish, died on May

10, 2019.    The decedent had executed a Last Will and Testament on February 24,

2017. 1 On January 17, 2020, Margurite Stewart, named as executrix in the will,

filed a Petition for Probate of Notarial Testament and Confirmation of Executor.

On January 27, 2020, the trial court signed an Order of Probate and Confirmation

of Executor.    Thereafter, on August 12, 2020, Joseph Timberlake, Mr. Blahut's

grandson, filed a Petition for Intervention, Stay and to Vacate and Set Aside the

order of January 27, 2020, asserting the invalidity of the will.

        Also on August 12,        2020,   Mr. Timberlake filed a motion for summary

judgment, alleging that the will was an absolute nullity because it did not comply

with the essential legal elements for a proper notarial will.         Following a hearing on

the motion for summary judgment on March 15, 2021, the trial court took the

matter under advisement.         On April 9, 2021, the trial court signed Reasons for


Judgment, finding that the will substantially complied with the legal requirements

for a valid attestation clause.     Accordingly, the trial court denied Mr. Timberlake' s

motion for summary judgment. The trial court signed a judgment on April 29,

2021, in conformity with its reasons. The judgment further ordered, adjudged,

and decreed that there was no just reason for delay and that the judgment

constituted a final judgment.       Mr. Timberlake appealed.




1
    The will provided that Mr. Blahut had been married but once, to Doris Furca Blahut, who
predeceased him, and that three children were born of the marriage, namely, Linda Blahut
Timberlake, Katherine Blahut Harris, and Jessie Blahut. Jessie Blahut predeceased the decedent
and had no children.   Linda Blahut Timberlake predeceased the decedent and had two children,
Joseph Timberlake and Angie Timberlake. After certain specific bequests to Margurite Stewart, Mr.
Blahut bequeathed his remaining estate in the following proportions:      a one- half interest to
Katherine Blahut Harris, a one-fourth interest to Joseph Timberlake, and a one-fourth interest to
Angie Timberlake.

                                               2
                                APPELLATE JURISDICTION


        Jurisdiction is the legal power and authority of a court to hear and determine

an action or proceeding involving the legal relations of the parties and to grant the

relief to which they are entitled. LSA-C. C. P. art. 1. Appellate courts have a duty

to examine their subject matter jurisdiction sua sponte, even when the parties do

not raise the issue.       Advanced Leveling &          Concrete Solutions v. Lathan


Company, Inc.,        17- 1250 (   La. App. 1 Cir. 12/ 20/ 18), 268 So. 3d 1044, 1046 ( en

banc). This Court's appellate jurisdiction extends to " final judgments."              Beverly

Construction, L. L. C. v. Wadsworth Estates, L. L. C., 19- 0909 ( La. App. 1 Cir.

2/ 21/ 20), 297 So. 3d 1, 2.       A final judgment is a judgment that determines the

merits in whole or in part; a judgment that does not determine the merits, but


only preliminary matters in the course of an action, is an interlocutory judgment.

LSA- C. C. P. art. 1841. A final judgment is appealable in all causes in which appeals


are given by law; an interlocutory judgment is appealable only when expressly

provided by law. LSA- C. C. P. art. 2083.

        The denial of a motion for summary judgment is a preliminary matter in the

course of the action, and thus is an interlocutory judgment that is not appealable

and cannot be certified as such.        Ascension School Employees Credit Union


v. Provost Salter Harper & Alford, L. L. C., 06- 0992 (             La. App. 1 Cir. 3/ 23/ 07),

960 So. 2d 939, 940.        We acknowledge that the judgment before us contains a


certification that it is a final judgment, as provided                under LSA- C. C. P.   art.



19156( 1). 2 However, the provisions of Article 1915B do not apply to the denial of

a summary judgment motion.             Ascension School Employees Credit Union,


960 So. 2d at 939.       Furthermore, LSA- C. C. P. art. 968 provides that "[       a] n appeal




2 Article 1915B( 1) provides:


                When a court renders a partial judgment or partial summary judgment or
        sustains an exception in part, as to one or more but less than all of the claims,
        demands, issues, or theories against a party, whether in an original demand,
        reconventional demand, cross- claim, third -party claim, or intervention, the
        judgment shall not constitute a final judgment unless it is designated as a final
        judgment by the court after an express determination that there is no just reason
        for delay.
                                               K
does not lie from the court's refusal to render any judgment on the pleading or

summary judgment."

        Accordingly, because our laws do not provide for an immediate appeal of

an interlocutory judgment denying a motion for summary judgment, we find no

basis for the appeal presented by the interlocutory judgment before us and dismiss

the appeal. 3

                                         CONCLUSION


        For the above reasons, we dismiss this appeal and assess all costs to the

intervenor/ appellant, Joseph Timberlake.


        APPEAL DISMISSED.




3
   The proper procedural vehicle to contest an interlocutory judgment is by application for
supervisory writs filed within thirty days of the interlocutory judgment. See LSA- C. C. P. art.
2201; 7ohnson v. C' s Transportation Services, LLC, 20- 0338 ( La. App. 1 Cir. 8/ 4/ 21), 2021 WL
3418693, at * 1 ( unpublished). Also, we recognize that we have discretionary authority to convert
an appeal from an interlocutory judgment to an application for supervisory writs. See Stelluto v.
Stelluto, 05- 0074 ( La. 6/ 29/ 05), 914 So. 2d 34, 39.   However, the appellate courts of this state
ordinarily convert an appeal to an application for supervisory writs only if the motion for appeal is
filed within the thirty -day time period allowed for the filing of an application for supervisory writs
under Rule 4- 3 of the Uniform Rules— Courts of Appeal.      See Matter of Succession of Porche,
16- 0538 ( La. App. 1 Cir. 2/ 17/ 17), 213 So. 3d 401, 406 n. 2. In the instant case, Mr. Timberlake did
not file his motion for devolutive appeal until June 14, 2021, after the expiration of the thirty -day
period for filing an application for supervisory writs. Accordingly, we decline to exercise our
discretionary authority to convert this appeal to an application for supervisory writs.

                                                   ki